Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-12 are presented for examination.  
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The current title is imprecise.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/15/22 and 4/20/22 were considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.

					Claim Rejections - 35 USC § 102
		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
		A person shall be entitled to a patent unless –
	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on
           sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1, 5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McKaughan et al. (McKaughan), US patent no. 5802305.
	As per claim 1, McKaughan discloses an electronic device [figure 1], comprising: 
	a communicator to receive information from outside [figure 1; col. 8, lines 45-47] ; and 
	a controller to perform first determination processing to determine whether priority of the information received by the communicator satisfies a predetermined condition based on a sender of the information [figure 4; col. 8, lines 45-58], and switching processing to switch an operating state between a normal state and a lower power consumption state in which power consumption is lower than power consumption of the normal state, wherein when the priority of the information received by the communicator, during the lower power consumption state, is determined to satisfy the predetermined condition, the controller switches, in the switching processing, the operating state from the lower power consumption state to the normal state [figure 4; col. 6, line 63-col. 7, line 3; col. 8, lines 36-64].
		McKaughan discloses:
With the remote computer 11a now in a power down mode, the preferred embodiment provides an improved method of waking the remote computer from the network. FIG. 4 is a flow chart illustrating the steps of the method of waking the remote computer 11a from a network according to the preferred embodiment of the present invention (where it is assumed that the remote computer 11a has been placed into the power down condition in accordance with the steps described above in connection with FIG. 3).

Referring to FIGS. 1, 2 and 4, at step 400 the network interface card 22 of the remote computer 11a detects an incoming packet over the network. At step 410 the incoming packet is "filtered" with the comparison mask corresponding to the first packet in the list to produce a filtered incoming packet. The purpose and effect of this step will be described in more detail below.

At step 420, the comparator 28 of the network interface card 22 compares the filtered incoming packet to the first packet in the list stored on the RAM 27. If the filtered incoming packet matches the corresponding packet in the list, then at step 430, it is determined whether the packet in the list is designated as an "ACCEPT" packet or a "REJECT" packet.

If the packet has been designated as an "ACCEPT" packet, then at step 440, the network interface card 22 sends a signal to the operating system in order to wake the remote computer 11a via conventional mechanisms. At step 450, the incoming packet is then processed by the operating system, and the routine ends at step 460.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 2-4, 6-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over McKaughan et al. (McKaughan), US patent no. 5802305 in view of Okada et al. (Okada), US publication no. 2017/01770671.
	As per claim 2, McKaughan fails to disclose the controller further performs second determination processing to determine whether an operation of a user is not detected by a predetermined sensor for a certain continuous period of time, and the controller switches, in the switching processing, the operating state from the normal state to the lower power consumption state when the operation of the user is not detected by the predetermined sensor for the certain continuous period of time.
	Okada discloses that the controller further performs second determination processing to determine whether an operation of a user is not detected by a predetermined sensor for a certain continuous period of time, and the controller switches, in the switching processing, the operating state from the normal state to the lower power consumption state when the operation of the user is not detected by the predetermined sensor for the certain continuous period of time [para 59].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of McKaughan and Okada because they disclose an electronic device for power saving system, the specify teachings of Okada stated above would have further enhanced the performance and efficiency of McKaughan system to obtain predictable results.
As per claim 3, Okada discloses that a first display; and a second display for 
which power consumption is lower than power consumption of the first display, wherein the normal state is a state in which the first display and the second display operate, and the lower power consumption state is a state in which the second display operates among the first display and the second display [figures 2, 4A, 4B; para 28, 83].
As per claim 4, Okada discloses that the communicator is compatible with a first 
communication method and a second communication method that enables communication at lower power consumption than power consumption of the first communication method, the normal state is a state in which communication is performed by the first communication method, and the lower power consumption state is a state in which communication is performed by the second communication method. [figure 2; para 58-59, 83, 93].

As to claims 5-8, claims 1-4 basically are the corresponding elements that are carried out the method of operating step in clams 5-8. Accordingly, claims 5-8 are rejected for the same reason as set forth in claims 1-4.
	As to claims 9-12, directed to a computer readable recording medium storing the
Instruction to perform the method of steps as set forth in claims 5-8 executed by the system. Therefore, it is rejected on the same basis as set forth hereinabove.

8. 	Examiner's note: Examiner has cited particular paragraphs and columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

9.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Seo et al. 2016/0088562 discloses an information processing apparatus, comprising: a communication unit that performs wireless communication with an external apparatus; a first control unit that switches between a normal state and a low electric power consumption state that suppresses electric power consumption to less than the normal state; and a second control unit that operates at lower electric power consumption than the first control unit, wherein the information processing apparatus controls a connection state of the communication unit with the first control unit and the second control unit, based on a state of the information processing apparatus.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN CAO whose telephone number is (571)272-3664.  The examiner can normally be reached on M-F 6:30 am-2:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Nov. 29, 2022
/CHUN CAO/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Okada is cited by applicant.